Citation Nr: 1044008	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a left femoral bypass graft, 
to include left ankle and foot weakness, as a result of treatment 
at a Department of Veterans Affairs medical facility in May and 
July 2004.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript of 
the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Under 38 U.S.C.A. § 1151(a) (West 2002), compensation shall be 
awarded for a qualifying additional disability or death in the 
same manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or death 
is a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, and the proximate cause of 
the disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.  Id.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been completed.  
Each body part or system involved is considered separately.  See 
38 C.F.R. § 3.361(b) (2010).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2010).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2010).  To 
establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a 
veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  See 38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
chapter 38 C.F.R.  See 38 C.F.R. § 3.361(d)(2).  

The Veteran is seeking benefits under 38 U.S.C.A. § 1151 for 
surgical treatment provided to him by VA in May and July 2004.  
He underwent a left femoral anterior tibial bypass in May 2004.  
He developed a clot in his bypass and had a thrombectomy of the 
femoral graft in July 2004.  The initial results were successful 
but he developed complications and another thrombectomy was 
scheduled.  The Veteran left the VA medical center against 
medical advice in lieu of any further surgical treatment by VA.

The Veteran later had a left femoral to peroneal bypass graft 
with reverse saphenous vein and left interposition bypass graft 
at a private facility in August 2004.  He later had a skin graft 
to cover an area on the left leg in September 2004.  He required 
two additional surgeries at the private facility related to his 
bypass graft in February and July 2005.

The Board originally denied his claim in May 2008.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Veteran's attorney of record at 
that time presented argument that the Veteran's claim should be 
granted because there was no evidence of record of the Veteran's 
informed consent for his VA surgical treatment.  

The Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the case to 
the Board for further development and re-adjudication in 
accordance with the directives of the July 2009 Joint Motion.  
The Court granted the Joint Motion for remand in June 2009 and 
returned the case to the Board.

The Board remanded the case to obtain a medical opinion as one of 
the issues raised in the Joint Motion in January 2010.  The 
requested opinion was provided in February 2010.  The examiner 
concluded that the scars on the Veteran's left leg did not 
constitute any additional disability due to fault on the part of 
VA.  The opinion further stated that the Veteran's main 
disability was his left foot drop with flexion deformity of the 
left ankle and left toes.  This was said to be the result of 
peroneal nerve paralysis.  

The examiner opined that he did not believe the peroneal nerve 
damage was due to carelessness, negligence, lack of proper skill, 
error in judge, or similar instance or fault on VA's part in 
furnishing treatment in May 2004 and July 2004.  The examiner 
said the disabilities were not the result of an event not 
reasonably foreseeable.  The rationale provided was that the 
Veteran had several surgical procedures, and any disability that 
arose from that treatment was part and parcel of an outcome that 
can occur with such surgical procedures.  

The February 2010 opinion is in substantial compliance with the 
Board's remand of January 2010 in describing the Veteran's 
disabilities.  However, the record does not contain the informed 
consent for the Veteran's surgeries that would allow for the 
examiner's conclusion that the outcomes really were "part and 
parcel" of such surgical procedures.  See 38 U.S.C.A. § 7331 
(West 2010); 38 C.F.R. § 17.32.  

The Veteran's informed consent is central to the prong of whether 
the additional disabilities were, or were not an event that was 
reasonably foreseeable.  Absent the informed consent in the 
record, it cannot be determined if any of the identified 
additional disabilities can be said to be not reasonably 
foreseeable.  

The case requires a remand to obtain the VA hospitalization and 
surgical records in this case.  The Veteran's informed consent 
for his VA surgical procedures in May and July 2004 must also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete records 
of the treatment provided the Veteran by 
the Chicago Westside VAMC for the period 
from May 2004 to July 2004.  This would 
include records for the May 2004 and July 
2004 surgeries, such as nurses' and 
doctors' notes, operative reports, any 
outpatient records for follow-up on his 
surgeries, as well as a copy of the 
informed consent form signed by the Veteran 
for any of his procedures during those two 
periods.  The consent forms must be 
obtained and associated with the claims 
folder.  If they are not available, a 
formal finding must be made detailing the 
efforts to locate the consent forms and 
included in the claims folder.

2.  After completion of the above action, 
the RO should forward the claims folder to 
the examiner that conducted the VA 
examination in February 2010.  If that 
examiner is not available, then another 
physician should be asked to review the 
claims folder.  The examiner must note 
whether the informed consent for the 
surgical procedures in May 2004 and July 
2004 are in the claims folder and have been 
reviewed.  A review of an electronic record 
will not suffice.  Any review of an 
electronic record that is not made a part 
of the claims folder may render the 
examination as inadequate.  The examiner is 
asked to provide opinions as to the 
following:

*	In comparing the status of the 
Veteran's left leg prior to his VA 
surgeries in May 2004 and July 2004, 
is/are there any additional 
disability(ies)?

*	If so, /are there any additional 
disability(ies) of the left leg caused 
by VA surgical treatment in May 2004 
and July 2004?    

*	If so, was the proximate cause of the 
disability(ies) due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA in 
furnishing the hospital care, medical 
or surgical treatment, or examination?

*	Or, was any additional disability(ies) 
of the left leg caused by VA treatment 
not reasonably foreseeable, i.e., is 
there any additional disability that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided.

The examiner must explain the rationale for 
all opinions given.

3.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
and his attorney should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


